DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 8/9/2022 is acknowledged.
Claims 7, 8, 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.
Currently claims 1-4, 14-21, 23, 40, 41 are elected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14-21, 23, 40, 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiratsuka US 2019/0267966.
1.	Hiratsuka discloses an acoustic wave device (Figs. 1-2, etc.) comprising: a quartz substrate (31) including a first (top) surface; a piezoelectric plate (33) formed from LiTaO3 or LiNbO3 ([0034], [0068]) and including a first (top) surface configured to support a surface acoustic wave (SAW; items 1, 15, 18, etc.) and a second (bottom) surface in engagement with the first surface of the quartz substrate, the second surface being a minus surface resulting from crystal structure orientation of the piezoelectric plate (e.g. [0034], 36° Y-cut X-axis propagation is used, which can translate to Euler angles (0°, 126°, 0°), and is within the range described by the Applicant as the second (bottom) surface as a minus surface in [0034], [0094], Table 1, Figs. 6A,B); and an interdigital transducer electrode (1, 15, 18, etc.) formed on the first surface of the piezoelectric plate and configured to provide transducer functionality associated with the surface acoustic wave.
2.	Hiratsuka discloses the crystal structure orientation of the piezoelectric plate includes Euler angles (0°, 90°<θ<270°, 0°) ([0034], 36° Y-cut X-axis propagation is used, which can translate to Euler angles (0°, 126°, 0°)).
3.	Hiratsuka discloses the first surface of the quartz substrate is a plus surface resulting from crystal structure orientation of the quartz substrate ([0035], ϕ=0° and θ=125.25°, which is within the range described by the Applicant as having a plus surface in Table 1, Figs. 6A,C).
4.	Hiratsuka discloses the crystal structure orientation of the quartz substrate includes Euler angles  (φ, 90°<θ<270°, ψ), the angle φ having a value in a range of 0°≤φ<180°, the angle ψ having a value in a range of 0°≤ψ<180° ([0035], ϕ=0° and θ=125.25°, and ψ=90°; additionally [0066], [0067] on various angles).
14.	Hiratsuka discloses the piezoelectric plate is formed from LiTaO3 ([0034], [0068]) and the quartz substrate includes Euler angles (0°, 10°-80°, 0°), (0°, 100°-170°, 0°), (0°, 190°-260°, 0°) or (0°, 280°-350°, 0°) ([0066], [0067], claim 7; e.g. (0°, 125.25°, 0°)).
15.	Hiratsuka discloses the piezoelectric plate is formed from LiNbO3 ([0034], [0068]) and the quartz substrate includes Euler angles (0°, 5°-85°, 0°), (0°, 95°-175°, 0°), (0°, 185°-265°, 0°) or (0°, 275°-355°, 0°) ([0066], [0067], claim 7; e.g. (0°, 125.25°, 0°)).
16. 	Hiratsuka discloses the piezoelectric plate is formed from LiTaO3 ([0034], [0068]) and the quartz substrate includes Euler angles (0°, 5°-53°, 90°), (0°, 127°-175°, 90°), (0°, 185°-233°, 90°) or (0°, 307°-355°, 90°)  ([0066], [0067], claim 7; e.g. (0°, 127.25°, 90°)).
17. 	Hiratsuka discloses the piezoelectric plate is formed from LiNbO3 ([0034], [0068])  and the quartz substrate includes Euler angles (0°, 0°-52°, 90°), (0°, 126°-180°, 90°), (0°, 180°-232°, 90°) or (0°, 306°-360°, 90°) ([0066], [0067], claim 7; e.g. (0°, 127.25°, 90°)).
18. 	Hiratsuka discloses the piezoelectric plate is formed from LiTaO3 or LiNbO3 ([0034], [0068])  and the quartz substrate includes Euler angles (0°, 0°-360°, 0°-60°) or (0°, 0°-360°, 120°-180°) ([0066], [0067], claim 7; e.g. (0°, 125.25°, 0°)).
19. 	Hiratsuka discloses the piezoelectric plate is formed from LiTaO3 or LiNbO3 ([0034], [0068]) and the quartz substrate includes Euler angles (0°, 0°-360°, 0°-45°) or (0°, 0°-360°, 135°-180°) ([0066], [0067], claim 7; e.g. (0°, 125.25°, 0°)).
20. 	Hiratsuka discloses first and second reflectors (Fig. 1 item 16) implemented on the first surface of the piezoelectric plate and positioned on first and second sides of the interdigital transducer electrode.
21. 	Hiratsuka discloses thickness of the piezoelectric plate is in a range of 0.04λ to 1.5λ, the quantity λ being wavelength of the surface acoustic wave ([0041], [0048], e.g. 0.08λ).
23. Hiratsuka discloses a method for fabricating (realized by) an acoustic wave device (Figs. 1, 2, etc.), the method comprising: forming or providing a quartz substrate (31) having a first (top) surface; forming or providing a piezoelectric plate (33) with LiTaO3 or LiNbO3 ([0034], [0068]) to include a first (top) surface configured to support a surface acoustic wave (SAW; items 1, 15, 18, etc.) and a second (bottom) surface being a minus surface resulting from crystal structure orientation of the piezoelectric plate (e.g. [0034], 36° Y-cut X-axis propagation is used, which can translate to Euler angles (0°, 126°, 0°), and is within the range described by the Applicant as the second (bottom) surface as a minus surface in [0034], [0094], Table 1, Figs. 6A,B); and coupling the piezoelectric plate with the quartz substrate such that the minus surface (bottom surface) of the piezoelectric plate engages the first (top) surface of the quartz substrate.
40.	Hiratsuka discloses a radio-frequency filter (Fig. 1) comprising: an input node (11) for receiving a signal; an output node (12) for providing a filtered signal; and an acoustic wave device (1, 15, etc.) implemented to be electrically between the input node and the output node to generate the filtered signal, the acoustic wave device including a quartz substrate (31) with a first (top) surface, and a piezoelectric plate (33) formed from LiTaO3 or LiNbO3 ([0034], [0068]) and having a first (top) surface configured to support a surface acoustic wave (SAW; items 1, 15, 18, etc.) and a second (bottom) surface in engagement with the first surface of the quartz substrate, the second surface being a minus surface resulting from crystal structure orientation of the piezoelectric plate (e.g. [0034], 36° Y-cut X-axis propagation is used, which can translate to Euler angles (0°, 126°, 0°), and is within the range described by the Applicant as the second (bottom) surface as a minus surface in [0034], [0094], Table 1, Figs. 6A,B).

41.	Hiratsuka discloses first and second interdigital transducer electrodes (Fig. 1; various IDT electrodes) formed on the first surface of the piezoelectric plate, the first interdigital transducer electrode (e.g. top left) electrically connected to the input node (11) and the second interdigital transducer electrode (e.g. bottom left) electrically connected to the output node (12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14-19 are rejected, in the alternative, under 35 U.S.C. 103 as obvious over Hiratsuka US 2019/0267966.
For claims 4, 14-19, Hiratsuka discloses the claimed ranges of Euler angles overlap or lie inside ranges disclosed in Hiaratsuka ([0066], [0067], claim 7; examples in the overlap are discussed in the anticipation rejections above); therefore in an alternative reading that the Euler angles of the quartz substrate discussed by Hiratsuka is not considered as anticipatory as discussed above, at the time of the filing, it would have been obvious to one skilled in the art to have the Euler angles at the claimed ranges because the overlapping ranges would be considered as obvious (MPEP 2144.05(I)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843